DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 15, 20, 23 and 26-31 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Ward on August 27, 2021.

The application has been amended as follows: 

	In Claim 1: 
	Lines 33-40: 
change “wherein a rich side purge threshold value of the air-fuel ratio correction factor at which purge has an effect not negligible is set for each of the operation ranges, 
wherein a lean side purge threshold value of the air-fuel ratio correction factor at which purge has an effect not negligible is set for each of the operation ranges,

to --wherein a rich side purge threshold value of the air-fuel ratio correction factor is set for each of the operation ranges, 
wherein a lean side purge threshold value of the air-fuel ratio correction factor is set for each of the operation ranges,
wherein a third purge threshold value of the air-fuel ratio correction factor is set for each of the operation ranges, the third purge threshold value being set toward the lean side purge threshold value relative to the rich side purge threshold value--
	In Claim 26: 
	Lines 31-38: 
change “wherein a rich side purge threshold value of the air-fuel ratio correction factor at which purge has an effect not negligible is set for each of the operation ranges, 
wherein a lean side purge threshold value of the air-fuel ratio correction factor at which purge has an effect not negligible is set for each of the operation ranges,
wherein a third purge threshold value of the air-fuel ratio correction factor at which purge has an effect not negligible is set for each of the operation ranges, the third purge threshold value being set toward the lean side purge threshold value relative to the rich side purge threshold value”
to --wherein a rich side purge threshold value of the air-fuel ratio correction factor is set for each of the operation ranges, 
wherein a lean side purge threshold value of the air-fuel ratio correction factor is set for each of the operation ranges,

	In Claim 29: 
Lines 31-38: 
change “wherein a rich side purge threshold value of the air-fuel ratio correction factor at which purge has an effect not negligible is set for each of the operation ranges, 
wherein a lean side purge threshold value of the air-fuel ratio correction factor at which purge has an effect not negligible is set for each of the operation ranges,
wherein a third purge threshold value of the air-fuel ratio correction factor at which purge has an effect not negligible is set for each of the operation ranges, the third purge threshold value being set toward the lean side purge threshold value relative to the rich side purge threshold value”
to --wherein a rich side purge threshold value of the air-fuel ratio correction factor is set for each of the operation ranges, 
wherein a lean side purge threshold value of the air-fuel ratio correction factor is set for each of the operation ranges,
wherein a third purge threshold value of the air-fuel ratio correction factor is set for each of the operation ranges, the third purge threshold value being set toward the lean side purge threshold value relative to the rich side purge threshold value--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 26 and 29 is the inclusion of a third purge threshold value of the air-fuel ratio correction factor, the third purge threshold value being set toward the lean side purge threshold value . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747